Citation Nr: 1732734	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  09-14 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU), on an extraschedular basis under 38 C.F.R. § 4.16(b) (2016), prior to March 20, 2006. 


REPRESENTATION

Veteran represented by:	Julie Glover, Attorney-at-Law


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a February 2016 decision, the Board denied entitlement to a TDIU on an extraschedular basis prior to March 20, 2006. The Veteran then appealed the Board's February 2016 decision to the United States Court of Appeals for Veterans Claims (CAVC), and in October 2016, the CAVC issued a Joint Motion for Partial Remand (JMR) that partially vacated the February 2016 decision and remanded it back to the Board for readjudication consistent with the contents of the motion.  

The Board acknowledges that additional evidence has been associated with the Veteran's claims file since the issuance of the Supplemental Statement of the Case (SSOC).  In May 2017, the Veteran's attorney submitted a waiver of agency of original jurisdiction (AOJ) consideration. Therefore, the Board may consider this evidence in the first instance.


FINDINGS OF FACT

1.   From May 20, 2002 to January 12, 2004, the Veteran was service-connected for bilateral hearing loss, rated as 0 percent disabling.

2.   From January 13, 2004 to January 20, 2004, the Veteran was service-connected for bilateral hearing loss, rated as 0 percent disabling, and depression associated with bilateral hearing loss, rated as 30 percent disabling. 

3.   From January 21, 2004 to March 20, 2006, the Veteran was service-connected for bilateral hearing loss, rated as 0 percent disabling, depression associated with bilateral hearing loss, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling. 
4.   For the period from May 20, 2002 to January 12, 2004, the evidence does not establish that the Veteran's bilateral hearing loss-his only service-connected disability during that time period-rendered him unable to secure or maintain substantially gainful employment.

5.  Resolving all reasonable doubt in favor of the Veteran, the evidence is in at least equipoise as to whether the Veteran was unable to secure and follow substantially gainful employment due to his service-connected hearing loss and depression, from January 13, 2004 to March 20, 2006.


CONCLUSIONS OF LAW

1.   The criteria for a TDIU, on an extraschedular basis, from May 20, 2002 to January 12, 2004, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2016).

2.   The criteria for a TDIU, on an extraschedular basis, from January 13, 2004 to March 20, 2006, have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II. Total Disability Rating Based on Individual Unemployability

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides." See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU. A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of service-connected disabilities. See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(b).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

From May 20, 2002 to January 12, 2004, the Veteran was service-connected for bilateral hearing loss, rated as 0 percent disabling; from January 13, 2004 to January 20, 2004, the Veteran was service-connected for bilateral hearing loss, rated as 0 percent disabling, and depression associated with bilateral hearing loss, rated as 30 percent disabling; and from January 21, 2004 to March 20, 2006, the Veteran was service-connected for bilateral hearing loss, rated as 0 percent disabling, depression associated with bilateral hearing loss, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.  Accordingly, the Veteran does not meet the schedular requirement for TDIU at any time prior to March 20, 2006 under the provisions of 38 C.F.R. § 4.16(a).  

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b). The Board does not have the authority to assign an extraschedular TDIU in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a). 

In August 2012, the Board remanded this matter for referral to the Director of Compensation and Pension Service for extraschedular consideration. See 38 C.F.R. § 4.16(b). In June 2015 and August 2015 decisions, the Director found that an extraschedular TDIU was not warranted. The Board may therefore proceed to consider the matter on the merits.

On VA audiological examination in July 2002, the Veteran reported hearing loss which began seven years prior to the examination and periodic tinnitus. He commented that the hearing loss did not affect his daily living.

In a July 2002 VA mental health summary, the Veteran described becoming depressed in the year and a half prior because of losing his job. He sustained a work related injury and underwent knee surgery to repair the injury. He was fighting to get worker's compensation. He felt guilty and depressed for not being able to provide support to his wife. The Veteran experienced low self-esteem, poor sleep, low energy, moderate concentration, feelings of hopelessness, and worthlessness. He stated he had an explosive temper and sometimes would "go off" on people. He reported that the symptoms had been controlled by medication. He denied symptoms of mania, psychosis, or anxiety. He denied any suicidal or homicidal ideation. He stated he had a bachelor's degree in computer science. He also reported working as a data processing technician in service. 

VA treatment records from August 2002 indicate that the Veteran had difficulty hearing which made him unsuitable for many jobs. He described feeling irritable, having poor motivation, and a low energy level.

In a September 2002 "Veterans Industries Assessment," the Veteran indicated that he was last employed as a route manager and cold food truck driver in November 2001. He was fired after he sustained a truck-related injury to his knees. The Veteran stated that his advanced age, knee problems, and poor communication because of hearing loss were challenges to finding employment. His employment strengths were his college education, Microsoft certifications, experience with sales, marketing, management, computers, and web pages. At the time of the assessment, he was developing a homebased business.

A May 2003 VA psychiatry attending note indicates that the Veteran presented to get a refill for his medication. He was not grossly depressed, not psychotic, and had no suicidal or homicidal ideation. He stated that he got a job, but was not satisfied with his compensation. He stated that he had capabilities but was unable to get a job through VA. The Veteran showed his certificates and his grades. Regarding his depression, he stated that he felt fine. He denied feeling hopeless and helpless. His judgement and insight appeared good and his memory was grossly intact. 

VA treatment records from October 2004 indicate that the Veteran was fitted for a pair of canal-style digital hearing aids. He stated he was pleased with the sound quality. 

In November 2004, the Veteran was afforded a VA examination to determine the nature and etiology of his depression. The VA examiner reported that the Veteran worked in sales from the late 1970s through the 1990s. In 2001, he earned a bachelor's degree in computers. He was unable to obtain any kind of employment in business or government relating to computers. On examination, the Veteran had no hallucinations, delusions, suicidal ideation, or homicidal ideation. He was pleasant and cooperative. His speech was logical and goal-directed. He reported feeling very depressed regarding his inability to find work. He attributed his hearing loss and age as contributing factors to his unemployability and his depression. The Veteran's concentration and attention were good, but he reported having a hard time listening to movies and hearing people in public places.

VA treatment records from December 2004 indicate that the Veteran reported misunderstanding instructions from others as he reads lips and may not always be correct. He stated that overall, his hearing aids help a lot, but not with background noise or when he is on the phone.

In a December 2004 statement, the Veteran reported that he had not worked since April 2003 as he was unable to find an employer who would hire him because of his severe hearing loss and clinical depression.

In an April 2005 addendum opinion, the November 2004 examiner opined that "there is at least a 50/50 chance that the patient's hearing loss had [contributed] to his current major depression diagnosis and his current level of disability."

In December 2005, the Veteran described decreased hearing and difficulty hearing on the telephone even with his hearing aids.

In a March 2006 Psychiatry Progress Note, the examiner stated that it would be difficult for the Veteran to maintain a job due to his impulsive behavior and hearing problems. 

On VA examination in March 2007, the Veteran reported that he was depressed and had not been able to find a job. 

On VA examination in January 2008, the Veteran described having miscommunications due to hearing loss that lead to interpersonal and employment problems. He stated that he believed that his hearing loss played a role in him being fired from his driving job. The examiner found that the Veteran's hearing problems significantly impaired social functioning, affected his mood, and resulted in lower perceived self-efficacy and self-esteem.

In a March 2015 VA psychology note, Dr. E.P. stated that he had known the Veteran since July 2002. He stated that the Veteran had not obtained and maintained substantially gainful employment for any significant period of time since November 2001 when he was let go from his job working with computers. Dr. E.P. commented that the Veteran's depression was debilitating and prevented him from obtaining and maintaining any kind of gainful employment. He concluded that the Veteran had been homebound due to his depression since November 2001, and that his hearing loss has contributed to his depression. 

In January 2017, the Veteran submitted an opinion from a vocational expert. On examination, the Veteran explained that his depression worsened in 2002. He described himself as having a strong work ethic and enjoyed doing hard work. However, throughout the year in 2001, he was unable to perform up to his employers' expectations and consequently he was fired from several jobs. He recalled being reprimanded several times by supervisors for not following verbal instructions accurately or having poor customer service due to communication issues and misunderstandings. He stated his inability to maintain employment made him feel hopeless.

The examiner noted that from 1998-2001, the Veteran worked as a Sales Route Driver. His job was medium in physical demand and semi-skilled. During his interview, the Veteran described experiencing many challenges on the job related to his hearing impairment. He recalled a specific incident where a customer called his supervisor to complain about him.  The customer reported that the Veteran was getting too close to her while he was delivering her order and made her uncomfortable. He recalled explaining to his employer that he was having trouble hearing the customer so he was leaning close to try to hear what she was saying. The Veteran was let go from the position without any explanation soon after the incident occurred. 
The examiner concluded that based on her interview with the Veteran, it was her opinion that he would likely have difficulty with the basic requirements of sustaining a job as a result of his service-connected hearing loss and subsequent depression. She stated that since 2002, the Veteran has experienced irritability and angry outbursts with little provocation, which would not be tolerated in competitive work and would lead to dismissal. She also noted the Veteran's difficulty with maintaining attention and focus, and with hearing and understanding verbal instruction due to his hearing loss. She stated that these difficulties have led to misunderstandings that have affected his ability to maintain personal and professional relationships. She stated that on the job, the Veteran would require all communication to be written down to prevent any misunderstandings and this would require more than occasional supervision or the need for a job coach, which would not be provided in a competitive work setting.

The examiner ultimately concluded:

In my professional opinion, it is more likely than not that [the Veteran] is unemployable as a result of his service-connected conditions. His hearing loss and major depression have impacted his ability to work since 2002, and rendered him unemployable between the years of 2002-2006. He has been unable to secure and follow substantially gainful employment, in any capacity, since November 2001.

This opinion is rendered despite any medical professionals' opinion that the Veteran can engage in work activity. Medical professionals are qualified to define the physical or emotional limitations extending from a condition, but have limited expertise in translating this information into opinion on whether or not this degree of restriction or limitation, or both, prevents one from working.

The Board finds that the preponderance of the evidence is against the award of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), prior to January 13, 2004.   Indeed, while it is clear that the Veteran's hearing loss impacted his ability to work during this time period, the most probative evidence of record, to specifically include the opinions of the March 2015 VA examiner and the January 2017 vocational expert make clear that it is the Veteran's bilateral hearing loss and depression, in combination, that prevents the Veteran from securing or maintaining gainful employment.  Prior to January 13, 2004, the Veteran was only service-connected for a hearing loss disability, rated noncompensably disabling.  As depression was not a service-connected disability prior to January 14, 2004, even if the Veteran was unable to work due to disability during this time period, the debilitating effects of the Veteran's depression on his ability to work cannot be considered in determining whether a TDIU is warranted.

Absent evidence demonstrating that the Veteran's service-connected hearing loss alone caused unemployability prior to January 2004, TDIU must be denied for this period.  As noted above, the Veteran described losing his job in 2001, in part, due to a non-service connected knee injury. In August 2002, he also reported that his knee problems, and poor communications due to his hearing loss were challenges to finding employment.  Additionally, in a July 2002 audiological evaluation, the Veteran commented that his hearing loss did not affect daily living.  More recent medical assessments, to include that of the vocational expert, indicate that depression  played a large role in any inability to work since 2001.  As noted above, in a July 2002 VA mental health summary, the Veteran described becoming depressed in the year and a half prior because of losing his job. He felt guilty and depressed for not being able to provide support to his wife. The Veteran experienced low self-esteem, poor sleep, low energy, moderate concentration, feelings of hopelessness, and worthlessness. He stated he had an explosive temper and sometimes would "go off" on people. He reported that the symptoms had been controlled by medication.  These reports demonstrate that although hearing loss did impact the Veteran's work-life, hearing loss disability in and of itself did not render the Veteran uemployable.

The Board acknowledges that VA treatment records from August 2002 indicate that the Veteran was found to be "unsuitable for many jobs" because of his hearing difficulties. However, "unsuitable for many jobs" does not mean unemployable.  The evidence of record demonstrates that although the Veteran's hearing loss did impede clear communication, and has led to misunderstandings at work, other factors, to specifically include the impact of depression, greatly contributed any inability to work.  

With regard to the January 2017 private opinion, the Board notes that it is clear that the examiner felt that the Veteran's bilateral hearing loss and depression, working together, are what rendered him unemployable. Indeed, the examiner specifically stated that it was her opinion that the Veteran would likely have difficulty with the basic requirements of sustaining a job as a result of his service-connected hearing loss and depression.  The Board finds no reason to doubt these conclusions; however, prior to January 13, 2004, as the Veteran was not yet service-connected for depression, the record fails to show that hearing loss in and of itself prevented the Veteran from working.

Since January 13, 2004, however, the Veteran has been service-connected for both hearing loss and depression.   As noted above, the Board finds the opinions of the March 2015 VA examiner and the January 2017 vocational expert to be highly probative.  Specifically, the Board finds it highly probative that the Veteran experienced both hearing loss, which caused miscommunications, as well as angry outbursts as a result of his depression, as stipulated by the January 2017 vocational expert. This opinion is also supported by the March 2015 VA psychology note in which the examiner found that the Veteran's depression was debilitating and prevented him from obtaining and maintaining any kind of gainful employment. The examiner further stated that his depression was so severe as to render the Veteran housebound. Thus, taken together and considering the Veteran's work history of interacting with clients and supervisors, the Board finds that the Veteran's service-connected hearing loss and depression rendered him unemployable since January 13, 2004, the effective date of the award of service-connection for depression.

In sum, the preponderance of the evidence shows that the Veteran was not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to January 13, 2004, but was unable to secure and follow substantially gainful employment thereafter.  See 38 C.F.R. § 4.16(b). As such, entitlement to an extraschedular TDIU prior to January 13, 2004, is not warranted; however, entitlement to an extraschedular TDIU since January 13, 2004 is granted.


ORDER

Entitlement to a TDIU on an extraschedular basis prior to January 13, 2004, is denied.

Entitlement to a TDIU on an extraschedular basis since January 13, 2004, is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


